DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 11, 12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunetti (US 2011/0007139).
With regards to claim 8, Brunetti discloses a system for detecting objects in traffic flow, the system comprising:
a first camera (Para. 0038 lines 12-16, 0050 lines 7-12, "sensor 16"); 
a second camera (Para. 0038 lines 12-16, "sensor 18"); and 
at least one processor (Para. 0051 lines 1-4, "processor") configured to: 
Para. 0050 lines 7-14, 0051 lines 25-27, where in order to detect that a person is traveling in a wrong or disallowed direction, a flow direction is necessarily determined), 
receive a first image set captured by the first camera and a second image set captured by the second camera (Para. 0050 lines 7-16, 0053 lines 1-6, "images"), 
identify an object of a first object type in the first image set based on the location of the first camera and the traffic flow direction (Para. 0051 lines 1-8 and 18-29, 0056 lines 8-11, "identified a person"), 
identify an object of a second object type in the second image set based on the location of the second camera and the traffic flow direction (Para. 0053 lines 1-10, 0056 lines 8-11, "object"), and 
record the object of the first object type as a single incremented count in a first object type queue and the object of the second object type as a single incremented count in a second object type queue (Para. 0056 lines 8-11, 0057 lines 1-6, 0058 lines 17-20, "log" "moving the wrong way", where first object type is wrong way travel by people and second object type is wrong way travel by objects).  
With regards to claim 11, Brunetti discloses the system of Claim 8, wherein each image of the first image set and each image of the second image set comprise a time stamp indicating an image capture time (Para. 0103 lines 1-7, "time of the recording").  
With regards to claim 12, Brunetti discloses the system of Claim 8, wherein the first image set comprises at least two images captured by the first camera and the second image set comprises at least two images captured by the second camera (Para. 0038 lines 12-16, 0050 lines 7-12, 0100 lines 1-8, "video"
With regards to claims 1, 4, and 5, they recite the functions of the apparatus of claims 8, 11, and 12, respectively, as processes.  Thus, the analyses in rejecting claims 8, 11, and 12 are equally applicable to claims 1, 4, and 5, respectively.
With regards to claims 15 and 18, they recite the apparatus of claims 8 and 12, respectively, as a non-transitory, computer-readable storage medium storing one or more electronically executable instructions that, when executed by at least one processor, cause the at least one processor to perform the functions.  Brunetti discloses the non-transitory computer-readable storage medium (Para. 0038 lines 19-26, 0128 lines 1-6, “software”).  Thus, the analyses in rejecting claims 8 and 12 are equally applicable to claims 15 and 18, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti (US 2011/0007139) in view of Takahashi et al. (US 2005/0169500).
With regards to claim 9, Brunetti discloses the system of Claim 8.
Brunetti does not explicitly teach wherein to determine the traffic flow direction, the at least one processor is configured to: receive a schedule indicating a predicted traffic flow direction and a period of time associated with the predicted traffic flow direction; and determine the traffic flow direction when a current time is within the period of time. 
Para. 0072 lines 1-6, 0076 lines 1-4, 0082 lines 1-5, 0087 lines 1-10, "current time" "travel direction").  There are a finite number of ways to determine a traffic flow direction, by using optical flow, by using historical or schedule data of traffic flow, or by using motion data of the objects.  Brunetti discloses determining a traffic flow direction, and the concept as taught by Takahashi et al. is just one of a finite number of ways to determine a traffic flow direction. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and include the concept of determining a traffic flow direction by receiving a schedule indicating a predicted traffic flow direction and a period of time associated with the direction, and determines the traffic flow direction when a current time is within the period of time as taught by Takahashi et al. into Brunetti since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of determining a traffic flow direction.
With regards to claim 2, it recites the functions of the apparatus of claim 9 as a process.  Thus, the analysis in rejecting claim 9 is equally applicable to claim 2.
With regards to claim 16, it recites the apparatus of claim 9 as a non-transitory, computer-readable storage medium storing one or more electronically executable instructions that, when executed by at least one processor, cause the at least one processor to perform the functions.  Brunetti discloses the non-transitory computer-readable storage medium (Para. 0038 lines 19-26, 0128 lines 1-6, “software”).  Thus, the analysis in rejecting claim 9 is equally applicable to claim 16.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brunetti (US 2011/0007139) in view of Tojo et al. (US 2009/0220123).
With regards to claim 10, Brunetti discloses the system of Claim 8.
Brunetti does not explicitly teach wherein to determine the traffic flow direction, the at least one processor is configured to: receive at least one of a first indication that an object is moving towards a lens of the first camera or a second indication that an object is moving towards a lens of the second camera, and determine the traffic flow direction based on receiving one of the first indication or the second indication.  
However, Tojo et al. discloses receiving an indication that an object is moving towards or away from the camera and determines the flow direction based on the indication (Para. 0041 lines 21-25). There are a finite number of ways to determine a traffic flow direction, by using optical flow, by using historical or schedule data of traffic flow, or by using motion data of the objects.  Brunetti discloses determining a traffic flow direction, and the technique as taught by Tojo et al. is just one of a finite number of ways to determine a traffic flow direction, by using the motion data of the object moving towards or away from the camera. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and include the technique of determining a traffic flow direction by receiving an indication that an object is moving towards or away from the camera and determines the flow direction based on the indication as taught by Tojo et al. into Brunetti since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of determining a traffic flow direction.
With regards to claim 3, it recites the functions of the apparatus of claim 10 as a process.  Thus, the analysis in rejecting claim 10 is equally applicable to claim 3.
With regards to claim 17, it recites the apparatus of claim 10 as a non-transitory, computer-readable storage medium storing one or more electronically executable instructions that, when executed by at least one processor, cause the at least one Para. 0038 lines 19-26, 0128 lines 1-6, “software”).  Thus, the analysis in rejecting claim 10 is equally applicable to claim 17.
Allowable Subject Matter
Claims 6, 7, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 6, 13, and 19, Brunetti discloses a first camera and a second camera, capturing at least two images by the first camera and at least two images by the second camera, and determining an object of the first object type.  However, there is no mention of identifying a threshold distance from the first camera and towards the second camera, wherein the at least two images captured by the first camera comprise a first image captured by the first camera and a second image captured by the first camera, the first image captured by the first camera includes an image of the object of the first object type when the object of the first object type is located at a distance that is greater than the threshold distance from the first camera and towards the second camera, the second image captured by the first camera includes an image of the object of the first object type when the object of the first object type is located at a distance that is no greater than the threshold distance from the first camera and towards the second camera, and recording the object of the first object type as the single incremented count in the first object type queue based on the first image captured by the first camera and the second image captured by the first camera.
With regards to claims 7, 14, and 20, Brunetti discloses a first camera and a second camera, capturing at least two images by the first camera and at least two images by the second camera, and determining an object of the first object type.  However, there is no mention of identifying a threshold distance from the second camera and towards the first 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/            Primary Examiner, Art Unit 2662